Citation Nr: 1742925	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  15-30 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected limitation of flexion of the right thigh with degenerative joint disease and osteopenia associated with donor site scar of the right iliac crest and neuritis of the right femoral cutaneous nerve. 

2.  Entitlement to an initial compensable disability rating prior to October 13, 2016, for service-connected right hip extension limitation with degenerative joint disease and osteopenia associated with donor site scar of the right iliac crest and neuritis of the right femoral cutaneous nerve. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.   


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1956 to March 1959. 

This case comes before the Board of Veterans' Appeals (the Board) from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran appeared at a Travel Board hearing at the RO in May 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

These matters were previously before the Board in August 2016.  At that time, the Board remanded for additional development.  During the course of the remand, the Veteran's claim for an initial compensable rating for his service-connected hip extension disability was granted at 10 percent, effective October 13, 2016.  As this is the maximum rating for a hip extension disability, it constitutes a full grant for the period from October 13, 2016 forward.  Therefore, only the period prior to that remains on appeal for the issue of entitlement to an initial compensable rating for a hip extension disability.  


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's right thigh disability with limitation of flexion is manifested by pain, weakness, limitation of motion, interference with sitting, and interference with standing; flexion limited to 45 degrees or less is not demonstrated.

2.  Throughout the period on appeal, the Veteran's right hip disability with limitation of extension is manifested by pain, weakness, limitation of motion, interference with sitting, and interference with standing; extension limited to less than 5 degrees is not demonstrated.

3.  Affording the Veteran the benefit of the doubt, the Veteran is precluded from obtaining or maintaining gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

1.  For the entire period on appeal, the criteria for an initial disability rating in excess of 10 percent for a right thigh disability with limitation of flexion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003 and 5252 (2016).

2.  Prior to October 13, 2016, the entire period remaining on appeal, the criteria for an initial disability compensable rating for a right hip with limitation of extension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003 and 5251 (2016).

3.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in an April 2014 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in May 2016.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in August 2016 to obtain outstanding VA medical records, and afford the Veteran examinations for his right thigh and right hip disabilities.  In September 2016 records were obtained from the Bronx and East Orange VAMCs.  Additionally, the Veteran was provided a VA examination in October 2016.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 




Increased Ratings for the Right Hip and Right Thigh

Legal Criteria

The Veteran's right hip and thigh have been assigned ratings under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003-5251, 5003-5252.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  With respect to the diagnostic codes assigned for the service-connected right hip and thigh disabilities, the first four digits, 5003, represent the diagnostic code used to rate degenerative arthritis, while the second four digits, represent the diagnostic code for rating limitation of extension of the thigh and limitation of flexion of the thigh.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Diagnostic Code 5003 also allows for evaluation in cases where there is an absence of limitation of motion.  With x-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent evaluation is warranted.  With x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.

Disabilities of the hip and thigh are rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255. Diagnostic Codes 5250 (ankylosis of the hip), 5354 (flail joint) and 5255 (impairment of the femur) are not shown in the Veteran's case.  With regard to his right hip and thigh disabilities, the Veteran is rated 10 percent for limitation of flexion under Diagnostic Code 5252 (limitation of flexion of thigh) and has a non-compensable rating prior to October 13, 2016, for limitation of extension under Diagnostic Code 5251 (limitation of extension of hip).
 
Under Diagnostic Code 5251, a maximum rating of 10 percent is assigned when extension is limited to 5 degrees.

Under Diagnostic Code 5252, a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 20 degrees, and a 40 percent rating is warranted for flexion limited to 10 degrees.

Normal range of motion of the hip and thigh is flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  38 C.F.R. § 4.71a , Plate II (2016).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2016).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016).  The provisions of 38 C.F.R. § 4.59 cited above are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In deciding this appeal, the Board has considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the Board considered whether the assignment of staged ratings would be necessary.

Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Right Thigh

The Veteran was granted service connection for his right thigh disability effective September 26, 2013.  The Veteran's right thigh was assigned a disability rating of 10 percent for limited flexion.  

The Veteran has reported limitation in motion due to radiating pain.  He states most of the pain occurs when sitting and that he must change positions frequently when seated.  Although, he also notes pain occurs when walking.  He states the pain waxes and wanes at varying intensity.  He reports difficulty with driving.

Medical records reflect regular pain management treatment for the Veteran's right thigh disability.  He has a diagnosis of degenerative joint disease and osteopenia and receives trochanteric steroid injections for pain relief. 

The Veteran underwent a VA examination in May 2014.  At that examination, the Veteran's initial flexion range of motion testing indicated he was limited to 110 degrees.  There was no decrease in range of motion after repetitive motion testing.  It was noted that there was no additional functional loss due to pain, flare-ups, fatigue, or lack of endurance.  

In July 2015, the Veteran underwent another VA examination for his right thigh.  At the examination the Veteran's flexion was limited to 80 degrees.  While pain was noted upon examination, the examiner stated there was no additional functional loss due to pain.  There was no decrease in range of motion after repetitive motion testing. 

In October 2016, the Veteran underwent a third VA examination after reporting his condition had worsened.  At the examination the Veteran's flexion was limited to 80 degrees.  While pain was noted upon examination, the examiner stated there was no additional functional loss due to pain.  There was no evidence of pain with weight bearing.

Based on the Veteran's examination results, a rating greater than 10 percent for limitation in flexion is not warranted.  A rating in excess of 10 percent would require that the Veteran's flexion be limited to 30 degrees or less.  The medical records do not indicate, nor does the Veteran's lay testimony indicate that that the Veteran's right thigh flexion is limited to that extent.  While the Veteran has reported limitations due to pain, that is considered in the evaluation and in the flexion testing.  Therefore, the preponderance of the evidence is against granting an initial rating in excess of 10 percent for limitation of right thigh flexion. 

Right Hip

The Veteran's right hip was assigned a non-compensable rating for limited extension.  Effective October 13, 2016, the Veteran's right hip disability was reassigned the maximum rating of 10 percent for limitation in extension.  

The Veteran has reported that he has radiating pain in his right rip that limits his range of motion and causes pain upon sitting.  The pain waxes and wanes.  

The Veteran's medical records show he has degenerative joint disease and osteopenia in his right hip.  He receives regular medical care for his hip pain, including medication to manage the pain and steroid injections. 

Upon examination in May 2014, the Veteran's right hip extension was noted as greater than 5 degrees.  There was no indicated decrease in range of motion upon repetitive motion testing.  The examiner opined that there was no decreased range of motion due to pain, flare-ups, fatigue, or lack of endurance. 

In July 2015, the Veteran's examination showed the Veteran's right hip extension was limited to 10 degrees.  There was no additional functional loss upon range of motion testing and no additional functional loss due to pain. 

In October 2016 the Veteran underwent a third examination after reporting increased symptoms.  The Veteran's right hip extension was limited to 10 degrees.  Pain did not result in any additional functional loss.  There was no additional loss of motion upon range of motion testing.  There was no evidence of pain with weight bearing.

A compensable rating would require that the Veteran's extension be limited to 5 degrees or less.  The Veteran's VA examinations do not indicate such a loss of motion with regard to extension.  The Veteran's medical records do no establish such a loss of motion even when factoring in the Veteran's pain.  The Veteran's lay testimony does not assert such a loss of motion, either.  The Board finds that a preponderance of the evidence is against finding that a compensable rating prior to October 13, 2016 is warranted for the Veteran's limitation in extension for the right hip. 

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361   (1993); 38 C.F.R. § 3.341 (a) (2016).

For the entire period on appeal the Veteran has met the schedular requirements for a TDIU.  He has a combined rating of 90 percent with a 70 percent rating for his service-connected residual of the amputation of the second to fifth fingers of the right hand.  Additionally, throughout the entire period on appeal, he is rated at 10 percent for a scar on the right iliac crest with neuritis, 10 percent for degenerative joint disease of the right wrist, 10 percent for degenerative joint disease of the left hand, and 10 percent for limitation of flexion on the right thigh due to degenerative joint disease and osteopenia.  He was service connected for at a non-compensable rate for limitation in extension of the right hip until October 13, 2016, and after that date at 10 percent.  

The Veteran has a high school education and worked at the United States Post Office for 32 years.  The first 10 years were as a letter carrier and the last 22 as a clerk.  The Veteran retired in 2002.  He testified it was due to his age and years of service he had accrued.  However, he has alleged that he is now incapable of returning to the position or of obtaining any substantially gainful employment. 

The record indicates that the Veteran service-connected disabilities of degenerative joint disease of the right wrist and left hand manifested after his retirement.  Additionally, the Veteran's service connection for his right hip and thigh occurred after his retirement.  The Veteran has stated that he would not be able to last one hour with his hands due to the pain it would cause his hands.  These limitations due to repetitive use are consistent with the Veteran's diagnosed disabilities and medical records.  Further, the Veteran's VA examinations have noted the Veteran experiences more pain when seated due to his right hip and thigh disabilities, requiring shifting of positions.  There is no evidence in the record to contradict these reports and they are consistent with his diagnosis of degenerative joint disease of the right hip.  

The Board finds that the additional limitations imposed by service-connected conditions since the Veteran's retirement as a postal clerk would preclude him from returning to the position.  The limitation in the use of his hands due to the service-connected degenerative joint disease of the left hand and right wrist, as well as the amputated fingers would preclude most if not all skilled work.  The August 2014 VA examiner noted that the Veteran's right finger amputations limit his ability to use his right hand for all purposes.  The Veteran would be limited to a position that involved person-to-person communication.  The Veteran's limitations with regard to the ability to sit due to service-connected right hip and thigh disabilities would likely preclude employment in that realm.  Therefore, affording the Veteran the benefit of the doubt, the Veteran's service-connected disabilities preclude him from obtaining substantially gainful employment.  Accordingly, entitlement to TDIU is warranted. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected limitation of flexion of the right thigh is denied.
 
Entitlement to an initial compensable disability rating for service-connected right hip extension limitation prior to October 13, 2016, is denied. 

Entitlement to a TDIU due to service-connected disabilities is granted.   



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


